DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 14 disclose the wake-up table is shared between an end node/switch and a target node.  It 
Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 ,10-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. “Yun” US 2016/0364247 in view of Seaman et al. “Seaman” US 2018/0278897 and further in view of Diab US 2014/0053011.

Regarding claim 6, Yun teaches an operation method of a switch in a vehicle network, the operation method comprising:
Receiving a wake-up signal including an identifier indicating a wake-up reason, Identifying a target end node to be woken up by the wake-up reason, the target node to 
Transmitting the wake-up signal through a port to which the identified target end node is connected (The wakeup signal is sent in S320 Figure 3).
Yun does not disclose a table which is shared between devices and stores the wake-up reason.  However, Seaman teaches a wakeup table which stores a wakeup reason (Table 1 shows a wakeup triggers which are stored; Paragraphs 83-93).  Thus one can see the wakeup reasons/triggers are stored in a table.  Further, the information stored in the table impacts the nodes in the network and is thus “shared’.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Yun to include a wakeup table storing the wake-up reason as taught by Seaman.

The prior art does not teach the operation power is supplied from a PSE to the target end node including a PD without an information exchanging procedure between the PSE and the PD.  However, Diab teaches a power sourcing equipment (PSE) which provides power and the wake parameters to the PD (end node) (Figures 1 and 2 and paragraph 33).  Thus one can see the wakeup signal and power is sent to the powered device on a data line and no communication exchange procedure is utilized (i.e. there is no back and forth between the PD and PSE)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a PSE sending power to the end node as taught by Diab.
	One would be motivated to make the modification such that the system can determined a normal or fast process to be used as taught by Diab; Paragraph 33.

Regarding claim 7, Yun teaches the wake-up signal is a PHY layer signal (a wakeup signal created to be sent to the second communication node.  The signal is generated by a PHY component; Paragraphs 75-78).

Regarding claim 10, Yun teaches the table is stored in the PHY layer (the PHY layer transmits signals from one node to another; Paragraph 68.  The PHY layer thus transmits the wake-up signal from the communication node to the second node.  The 

Regarding claim 11, the prior art does not teach a switch including a PSE wherein data lines connect it to the end nodes and the wakeup signal and power are transmitted through the data lines.  However, Diab teaches a power sourcing equipment which provides power and the wake parameters to the PD (end node) (Figures 1 and 2 and paragraph 33).  Thus one can see the wakeup signal and power is sent to the powered device on a data line).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a PSE sending wakeup signals and power to the end node as taught by Diab.
	One would be motivated to make the modification such that the system can determined a normal or fast process to be used as taught by Diab; Paragraph 33.

Regarding claim 12, Yun teaches waking up, by the PHY layer a controller unit of the switch (Paragraph 77 teaches the node receives a wake-up signal and the PHY layer wakes up the controller unit).

Regarding claim 13, Yun teaches the waking up is performed using MII between a PHY and the controller (Paragraph 12).


receiving a wake-up signal including an identifier indicating a wake-up reason from a second communication node and receiving an operation power from the second communication node; wherein identifying at least a target communication node configured to be woken up by the wake-up reason, the at least a target communication node configured to be woken up by the wake-up reason (a wakeup signal created to be sent/received to the second communication node and in response to this wakeup signal, the second node starts performing partial booting for data reception; Paragraphs 76-78.  The signal can include both the wakeup signal and a data signal and thus carries information indicative of data to be transmitted and thus the second node needs to wakeup to perform data reception (i.e. wakeup reason).  Further, the second communication node (target node) changes from an inactive mode (lower power mode) to an awake mode (higher power mode); Paragraph 82 and thus this is viewed as an operation power being supplied to the target communication node.  Figure 1 and paragraph 64 states that any node can be a switch and nodes communicating with each other sending/receive wake-up signals.); 
power to be supplied by the first communication node power (the wake-up signal is sent to the second node to wake it up (i.e. supply power); Paragraphs 75-77); and
in a response to determining that the first communication node belongs to the at least a target communication node, waking up the controller unit by the PHY layer unit, and transmitting the wake-up signal through a port to which another target 
Yun does not disclose a table which is shared between devices and stores the wake-up reason.  However, Seaman teaches a wakeup table which stores a wakeup reason (Table 1 shows a wakeup triggers which are stored; Paragraphs 83-93).  Thus one can see the wakeup reasons/triggers are stored in a table.  Further, the information stored in the table impacts the nodes in the network and is thus “shared’.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Yun to include a wakeup table storing the wake-up reason as taught by Seaman.
	One would be motivated to make the modification such that the actual trigger for the wakeup event can be communicated in the system, which is stored in a table, as taught by Seaman; Paragraphs 83-84 and Table 1.
The prior art does not teach the operation power is supplied from a PSE to the target end node including a PD without an information exchanging procedure between the PSE and the PD.  However, Diab teaches a power sourcing equipment (PSE) which provides power and the wake parameters to the PD (end node) (Figures 1 and 2 and paragraph 33).  Thus one can see the wakeup signal and power is sent to the powered device on a data line and no communication exchange procedure is utilized (i.e. there is no back and forth between the PD and PSE)).

	One would be motivated to make the modification such that the system can determined a normal or fast process to be used as taught by Diab; Paragraph 33.

Regarding claim 16, Yun teaches the wake-up signal is a PHY layer signal (a wakeup signal created to be sent to the second communication node.  The signal is generated by a PHY component; Paragraphs 75-78).

Regarding claim 18, Yun teaches the table is stored in the PHY layer (the PHY layer transmits signals from one node to another; Paragraph 68.  The PHY layer thus transmits the wake-up signal from the communication node to the second node.  The combination of the table of Seaman and the fact that the PHY layer generates/transmits the wakeup signal would show the table is stored in the PHY of the communication node as claimed).

Regarding claim 19, the prior art does not teach a switch including a PSE and PD wherein data lines connect it to the end nodes and the wakeup signal and power are transmitted through the data lines.  However, Diab teaches a power sourcing equipment (PSE) which provides power and the wake parameters to the PD (end node) (Figures 1 and 2 and paragraph 33).  Thus one can see the wakeup signal and power is sent to the powered device on a data line).

	One would be motivated to make the modification such that the system can determined a normal or fast process to be used as taught by Diab; Paragraph 33.

Regarding claim 20, Yun teaches the waking up is performed using MII between a PHY and the controller (Paragraph 12).

Claims 8, 9, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Seaman in view of Diab and further in view of Shibukawa US 2015/0169028.

Regarding claim 8, the prior art does not disclose a table storing min power to be supplied.  However, Shibukawa teaches a management table which stores power information for targets; Paragraph 52.  The claim merely states a tab le storing information, but not performing any function with this information and thus Shibukawa properly reads on the broad claim limitation.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include storing power min values as taught by Shibukawa.
	One would be motivated to make the modification such that the system can select energy saving power levels to use as taught by Shibukawa; Paragraph 52.

Regarding claim 9, Yun teaches supplying the target node with power (the wake-up signal is sent to the second node to wake it up (i.e. supply power); Paragraphs 75-77.  The prior art does not disclose a table to which the power is stored.  However, Shibukawa teaches a management table which stores power information for targets; Paragraph 52.  The claim merely states a tab le storing information, but not performing any function with this information and thus Shibukawa properly reads on the broad claim limitation.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include storing power min values as taught by Shibukawa.
	One would be motivated to make the modification such that the system can select energy saving power levels to use as taught by Shibukawa; Paragraph 52.

Regarding claim 15, Yun teaches supplying the target node with power (the wake-up signal is sent to the second node to wake it up (i.e. supply power); Paragraphs 75-77.  The prior art does not disclose a table to which the power is stored.  However, Shibukawa teaches a management table which stores power information for targets; Paragraph 52.  The claim merely states a tab le storing information, but not performing any function with this information and thus Shibukawa properly reads on the broad claim limitation.

	One would be motivated to make the modification such that the system can select energy saving power levels to use as taught by Shibukawa; Paragraph 52.

Regarding claim 17, the prior art does not disclose a table storing min power to be supplied.  However, Shibukawa teaches a management table which stores power information for targets; Paragraph 52.  The claim merely states a tab le storing information, but not performing any function with this information and thus Shibukawa properly reads on the broad claim limitation.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include storing power min values as taught by Shibukawa.
	One would be motivated to make the modification such that the system can select energy saving power levels to use as taught by Shibukawa; Paragraph 52.

Allowable Subject Matter
Claims 1-4 are allowed.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON M RENNER/Primary Examiner, Art Unit 2419